TO BE PUBLISHED

              oi5uptritur       CCouti of el. ritfurhg
                 2016-SC-000098-KB and 2016-SC-000203-KB


KENTUCKY BAR ASSOCIATION                                                 MOVANT



V.                            IN SUPREME COURT



RUSSELL W. BURGIN                                                  RESPONDENT
KBA MEMBER NO. 88688


               OPINION AND ORDER IMPOSING DISBARMENT


      Respondent, Russell W. Burgin, was admitted to the practice of law in

the Commonwealth of Kentucky on May 1, 2001. His Kentucky Bar

Association (KBA) member number is 88688. In 2014, the KBA Inquiry

Commission issued three separate disciplinary charges against Respondent in

KBA File Numbers 22727, 23233, and 23250.

      The KBA Board of Governors (the "Board") issued its Findings of Fact,

Conclusions of Law, and Recommendations and ultimately found Respondent

guilty of committing seven of the eight alleged disciplinary infractions. The

Board recommended a five-year suspension for KBA File Number 22727. The

Board recommended permanent disbarment in KBA File Numbers 23233 and

23250. For the reasons stated herein, we agree with the Board's

recommendation.
                                  I. BACKGROUND

A. KBA FILE 22727

       Respondent was suspended from practicing law in Kentucky on

November 21, 2013, for his failure to comply with continuing-legal-education

requirements. While suspended, Respondent filed two separate marriage

dissolution petitions in Laurel Circuit Court in 2014. Following the filing of the

complaint and charges in this file, Respondent failed to respond in any

manner.

       Respondent was charged with violating SCR 3.130-1.3 (requiring

reasonable diligence); SCR 3.130-1.4(a)(3) and (4) (requirement to promptly

provide the client with necessary information and promptly respond to the

client's reasonable requests for information); SCR 3.130-8.1(b) (failing to

respond to lawful demands for information from a disciplinary authority; SCR

3.130-8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation); and SCR 3.130-5.5(a) ("A lawyer shall not practice law in a

jurisdiction in violation of the regulation of the legal profession in that

jurisdiction, or assist another in doing so.").

      After reviewing Respondent's extensive disciplinary background, which

will be subsequently discussed, the Board voted as follows: 15 votes in favor of

a five year consecutive suspension; and 3 votes for permanent disbarment.

B.    KBA FILE 23233 and KBA FILE 23250

      While on suspension in 2014, Respondent appeared in Fayette District

Court on behalf of a client, James E. Reed, pertaining to Mr. Reed's


                                          2
misdemeanor charge. When his membership status was questioned in open

court by the presiding district judge, Respondent represented to the court that

he had been reinstated to practice, which was false. Following the filing of the

complaint and charges in this file, Respondent failed to respond in any

manner.

       Respondent was charged with violating SCR 3.130-5.5(a) ("A lawyer shall

not practice law in a jurisdiction in violation of the regulation of the legal

profession in that jurisdiction, or assist another in doing so."); and SCR

3.130.8.4(c) (prohibiting an attorney "from engaging in conduct involving

dishonesty, fraud, deceit or misrepresentation.").

       While on suspension, Respondent also filed a dissolution of marriage

petition in Laurel Circuit Court on January 28, 2014.       Chambers v. Chambers,

Laurel Circuit Court, Case Number 14-CI-00076. Respondent contacted the

opposing party, Mrs. Chambers, on at least 15 occasions and intimidated her

so that she would agree to a final decree before his client, Mr. Chambers, had

discharged mutually agreed upon settlement terms. Mrs. Chambers filed a

verified Complaint against Respondent on October 17, 2014. Following the

filing of the complaint and charges in this file, Respondent failed to respond in

any manner.

      Respondent was charged with violating SCR 3.130-5.5(a) (A lawyer shall

not practice law in a jurisdiction in violation of the regulation of the legal

profession in that jurisdiction, or assist another in doing. so.")




                                          3
      The Board considered KBA File 23233 and KBA File 23250 together as

one case. In deciding these matters, the Board reviewed Respondent's

extensive disciplinary background. This included the Board's still pending

recommendation in KBA v. Burgin, 2016-SC-98 (KBA File 22727)

(recommending five year suspension), one case that resulted in a private

admonition in 2011, as well as the following cases: Burgin v. KBA, 362 S.W.3d
331 (Ky. 2012); KBA v. Burgin, 412 S.W.3d 872 (Ky. 2013); KBA v. Burgin, 448
S.W.3d 256 (Ky. 2014); KBA v. Burgin, 461 S.W.3d 401 (Ky. 2015); and KBA v.

Burgin, 469 S.W.3d 832 (Ky. 2015). All of these cases resulted in orders

imposing temporary suspension. After reviewing the record in the present case

and Respondent's disciplinary history, the Board voted as follows: 5 votes for a

consecutive suspension; and 14 votes for permanent disbarment.

      In light of Respondent's failure to answer any of the pending charges as

well as his extensive disciplinary history resulting from a sundry of violations,

each of which warranted temporary suspension, we agree with the majority of

the Board that permanent disbarment is appropriate here. Our decision is

further fortified by the fact that one of Respondent's most current offenses

involved him lying to a judge in open court when Respondent's membership

status was questioned by the judge. This behavior demonstrates a complete

disregard for the Court of Justice and the rules of ethics that is unlikely to be

remedied by yet another order of suspension.

      Moreover, we have imposed disbarment under similar circumstances. In

KBA v. Pendleton, for example, we imposed permanent disbarment on the
respondent having found him guilty of the following offenses: 1) the

unauthorized practice of law during disciplinary suspension; 2) multiple acts of

misconduct including making false statements to a tribunal; and 3) failing to

cooperate in disciplinary proceedings. 452 S.W.3d 607 (Ky. 2015).         See also,

KBA v. Schott, 353 S.W.3d 621 (Ky. 2011) (imposing permanent suspension

due in part to attorney's disciplinary history and his failure to cooperate with

the disciplinary process).

ACCORDINGLY, IT IS ORDERED:

1. Respondent, Russell W. Burgin, KBA Member Number 88688, is found

   guilty of violating the Kentucky Rules of Professional Conduct, including

   SCR 3.130-1.4(a)(3) and (4); three counts of SCR 3.130-5.5(a); two counts of

   SCR 3.130-8.4(c); and SCR 3.130-8.1(b);

2. Respondent is permanently disbarred from the practice of law in the

   Commonwealth of Kentucky, effective from the entry of this Opinion and

   Order;

3. Pursuant to SCR 3.390, Respondent shall, if he has not already done so,

   within ten (10) days from the entry of this Opinion and Order, notify all

   clients, in writing, of his inability to represent them; notify, in writing, all

   courts in which he has matters pending of his suspension from the practice

   of law; and furnish copies of all letters of notice to the Office of Bar Counsel.

   Furthermore, to the extent possible, Respondent shall immediately cancel

   and cease any advertising activities in which he is engaged; and

4. Pursuant to SCR 3.450, Respondent is directed to pay all costs associated
with these disciplinary proceedings, in the amount of $648.14 for which

execution may issue from this Court upon finality of this Order.

   All sitting. All concur.

   ENTERED: August 25, 2016.



                                  CH F JUSTICE




                                    6